Name: Council Regulation (EC) No 20/2000 of 17 December 1999 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  agricultural activity;  industrial structures and policy
 Date Published: nan

 Avis juridique important|32000R0020Council Regulation (EC) No 20/2000 of 17 December 1999 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products Official Journal L 008 , 12/01/2000 P. 0001 - 0053COUNCIL REGULATION (EC) No 20/2000of 17 December 1999amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) It is in the interest of the Community to suspend totally or partially the autonomous Common Customs Tariff duties for a certain number of new products not listed in the Annex to Regulation (EC) No 1255/96(1);(2) A number of products which are referred to in the said Regulation should be withdrawn from the list in the Annex because it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties, or because they are exempt from duty under GATT or because the description needs to be altered in the light of technical developments;(3) Accordingly, products whose description needs to be alterred should be regarded as new products;(4) Having regard to the economic importance of the said Regulation for European industry and the request that it enter into force on 1 January 2000, it is necessary to invoke the ground of urgency referred to in point I(3) of the additional Protocol to the Treaty of Amsterdam on the role of national parliaments in the European Union;(5) In view of the large number of amendments coming into force on 1 January 2000 for greater clarity, the Annex to Regulation (EC) No 1255/96 should be replaced by a completely new version,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1255/96 shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1381/1999 (OJ L 165, 30.6.1999, p. 1).ANNEX>TABLE>